Per Curiam.  Railroad Companies: Negligence. In no aspect of this case can the plaintiff r r , .. recover of the defendant, except upon proof of its negligence contributing to the loss. Without proof of negligence the defendant, as a common carrier, is exempt from liability for loss by fire, by the terms of its contract; and as warehouseman it is not liable for loss by accidental fire. L. R., M. & T. Ry., v. Talbot, 39 Ark., 523; L. R. & Ft. S. Ry. v. Hunter, 42 Ark., 200. Revense the judgment and remand the cause for a new trial.